61 S.E.2d 348 (1950)
232 N.C. 489
TEXAS CO.
v.
STONE et al.
No. 243.
Supreme Court of North Carolina.
October 11, 1950.
*349 Langston, Allen & Taylor, Goldsboro, for plaintiff-appellee.
J. Faison Thomson, Goldsboro, for defendants-appellants.
STACY, Chief Justice.
The defendants have made out no case against the plaintiff for breach of their lease, since this lease provides for its own termination eo instanti upon the termination of plaintiff's lease with the owner of the premises.
There is no evidence that plaintiff's alleged agents and representatives, Hawkins and Ellington, had any authority to make any assurances or representations which would be binding on the plaintiff, or that what assurances or representations they did make, if any, were made falsely with intent to mislead or to deceive the defendants. The defendants knew they were dealing with agents and representatives of limited authority.
One dealing with an agent or representative with known limited authority can acquire no rights against the principal when the agent or representative acts beyond his authority or exceeds the apparent scope thereof. Norfolk Southern Ry. Co. v. Smitherman, 178 N.C. 595, 101 S.E. 208; Johnston County Savings Bank v. Scroggin Drug Co., 152 N.C. 142, 67 S.E. 253, 50 L.R.A., N.S., 581, 136 Am.St.Rep. 821; 2 Amjur. 75 and 85.
Moreover, the plaintiff's alleged agents and representatives did have a renewal lease signed by the owner which was sent to the Norfolk office of the Texas Company for approval. It was approved tentatively by the Norfolk office, with two or three changes, and returned for the owner's acceptance of the changes. The owner declined to accept the changes, declared the old lease at an end, and proceeded to rent the premises to other parties. This automatically terminated the lease between plaintiff and defendants. The defendants were at all times advised of their rights and also of the negotiations between plaintiff and the owner in respect of a renewal of plaintiff's lease on the premises. They could not have been deceived by that which they knew. Knowledge forestalls deception. Harrison v. Southern Ry., 229 N.C. 92, 47 S.E.2d 698; Cox v. Johnson, 227 N.C. 69, 40 S.E.2d 418.
No harm has come to the defendants from the dismissal of their counterclaim. At least, none is manifest on the record. The ruling and judgment will be upheld.
Affirmed.